Graves, J.
Stansbury sued Redmond before a justice, and declared upon the common and money counts, and filed the following instrument as a cause of action:
“ $64.20. Toledo, 0., November 15, 1870.
Thirty days after date I promise to pay to order of the Stansbury Oyster Co. sixty-four dollars and twenty cents at the First National Bank, Jackson Michigair. Value received.
(Signed) “Thomas H. Redmond.”
Across the face was written: “Accepted November
17, 1870.” (Signed) “Thomas H. Redmond.”
The justice rendered judgment in favor of Stansbury, which was afterwards affirmed in the circuit court on certiorari.
If there was any legal evidence before the justice, ■of Stansbury’s title to this note, it was only such as the law could raise from his possession. The note was ■expressly made payable to the order of the Stansbury •Oyster Co. and the possession and production of the note by Stansbury was not the evidence required by the law merchant of his title. By that law something more is required than mere possession in one who appears to hold •under a derivative title.
It is admitted that the evidence of Sharp on the question of ownership was improper, but it is urged that the act *447of 1863 {Bess. L. 1863, p. 102), amending section J¡.159, Gomp. L., relieved the plaintiff below from the necessity of making any special proof.
The reasoning is this: That the act of 1863 allows chuses in action to be transferred in the same way as chattels; that this note is a chose in action, and that its possession, like the possession of a horse, was evidence of ownership. The language of the act itself furnishes an explicit answer to this argument. The statute expressly excepted from its operation all papers allowed to' be negotiable under the laws as they were before the statute; and the note in suit was of this kind.
The plaintiff below could, therefore, derive no aid from the law of 1863, and as he failed to show himself invested with the legal title through any mode recognized by law, the judgment below should be reversed with costs.
The other Justices concurred.